Citation Nr: 0213695	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  99-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensable initial rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
February 1958, and from July 1961 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 
noncompensable initial rating, for bilateral hearing loss.  
He responded with a July 1998 notice of disagreement 
regarding the noncompensable initial rating assigned for this 
disability.  A June 1999 statement of the case was issued to 
him, and he perfected his appeal of this issue upon the July 
1999 filing of a VA Form 9.  

The veteran requested a personal hearing before a member of 
the Board; however, he failed, without explanation, to report 
for his scheduled hearing.  Because the veteran has offered 
no explanation for his absence, the hearing request will be 
considered withdrawn, and the Board will proceed to the 
merits of the appeal.  See 38 C.F.R. § 20.702(d) (2001).  

The veteran's appeal was initially presented to the Board in 
November 2000, at which time it was remanded for additional 
development.  That development having been accomplished, the 
appeal has been returned to the Board.  


FINDING OF FACT

The veteran has, at worst, Level I hearing in the right ear 
and Level I hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 1999 statement 
of the case, and the May 2002 supplemental statement of the 
case, the veteran and his representative have been advised of 
the laws and regulations governing the claim on appeal, the 
evidence that he is responsible for supplying, the evidence 
that VA would attempt to obtain, and of the evidence needed 
to substantiate the claims.  

The veteran was sent a January 2001 letter requesting that he 
submit the names, addresses, and treatment dates of any 
private medical personnel or facilities at which he has 
received treatment for his bilateral hearing loss.  However, 
no private medical treatment has been indicated by the 
veteran.  He has also been afforded numerous comprehensive VA 
medical examinations in conjunction with his claims.  Hence, 
adjudication of the above-referenced issue is appropriate at 
this time, and the claim is ready to be considered on the 
merits.

Because he has been provided the required notices and 
adequate examinations, and all known records have been 
secured, further assistance would not be reasonably likely to 
assist the veteran in substantiating his claims.  38 U.S.C.A. 
§ 5103A(a)(2)

II. Compensable initial rating - Bilateral hearing loss

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2001).  It is observed, however, that during the pendency of 
his appeal, VA issued new regulations for evaluating 
impairment of auditory acuity which became effective June 10, 
1999.  See 64 Fed. Reg. 25,202-210 (May 11, 1999).  The Court 
has held that where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 
11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order) (holding that, although 
certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.)  

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (2001).  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
puretone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, with the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, we note that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  

As to 38 C.F.R. § 4.86, in effect prior to June 1999, it only 
provided information regarding the fact that the evaluations 
derived from the Rating Schedule were intended to make proper 
allowance for improvement by hearing aids.  The current 
regulations provide that hearing tests will be conducted 
without hearing aids.  38 C.F.R. § 4.85 (2001).  38 C.F.R. 
§ 4.86, as revised, addresses exceptional patterns of hearing 
loss, for example, when the puretone threshold at 1000, 2000, 
3000, and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.  However, these exceptional 
patterns are not shown to be present in this case.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in § 4.85 
are used to calculate the rating to be assigned.

The veteran was initially evaluated by the VA in October 
1998.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
35
30
25
LEFT
N/A
45
40
40
30

The average puretone threshold was 33dBs for the right ear, 
and 39dBs for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 96 percent in the left ear.  

On VA reexamination in January 2001, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
35
40
20
LEFT
N/A
50
40
45
30

The average puretone threshold was 34dBs for the right ear, 
and 41dBs for the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 92 percent in the left ear. 

The findings on the veteran's October 1998 VA audiological 
examination correlate to a designation of Level I hearing in 
the right ear and Level I hearing in the left ear.  Table VII 
of 38 C.F.R. § 4.85 provides for a noncompensable evaluation 
under DC 6100 when the veteran has those levels of hearing.  
Likewise, his January 2001 VA examination findings correlate 
to Level I hearing in the right ear and Level I hearing in 
the left ear, for which a noncompensable rating is awarded.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Here, such mechanical application of both the new 
and old rating criteria results in a noncompensable rating 
under DC 6100.  Neither version of the rating criteria is 
more favorable to the veteran, since under neither version 
does his hearing loss meet the criteria for a compensable 
evaluation.  Consequently, a compensable initial rating for 
the veteran's bilateral hearing loss is not warranted.  

In considering the veteran's claim, the Board notes that the 
Court recognizes a distinction between an original rating and 
a claim for an increased rating.  In the present case, the 
veteran has expressed disagreement with the rating initially 
assigned his service-connected disability; therefore, his 
claim for disability compensation is acknowledged to have 
remained in appellate status since he filed a notice of 
disagreement as to the initial decision on his original claim 
for benefits.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Under the Court's holding in Fenderson, the VA 
may assign "staged ratings" to reflect different levels of 
disability during the pendency of the claim.  

Nevertheless, the evidence in the present case does not 
support a "staged rating" for any period during the 
pendency of the appeal.  All medical evidence of record 
indicates that a noncompensable rating has been warranted for 
all periods since the filing of the initial claim.  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for bilateral hearing loss.  As 
such, the claim must be denied.  



ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

